Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Maurice Young-Bey appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Young-Bey v. Blumberg, No. 1:10-cv-02448-JFM (D. Md. Aug. 25 & Oct. 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.